DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 04/11/2022 has been entered. Claims 1 and 11 have been amended. Claim 8 has also been amended even though the status identifier “(Currently amended”) with changes in text has not been presented. The dependency of claim 8 has been amended from claim 7 to claim 5. Claims 1 and 4-22 are currently pending, claims 14-22 have been withdrawn from further consideration and claims 1 and 4-13 are under examination. 

Possible Status as Continuation-in-Part
This application repeats a substantial portion of prior Application No. 16/001,728, filed 06/06/2018, and adds disclosure not presented in the prior application. Instant claim 1 recites a composition including at least 96 wt% 2-chloro-1,1,1,2-tetrafluoropropane, however prior application supports only a composition including only 96.0 wt% (Example 1), 96.2 wt% (Example 2) and 97.6 wt% (Example 3), but not the entire wt% range as instantly claimed. 
Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Newly Applied Claim Objections
Claim 8 is newly objected to because of the following informalities:  a correct status identifier (Currently Amended) with changes in the text has not been presented. The dependency of claim 8 has been amended from claim 7 to claim 5.  Appropriate correction is required.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "vaporizing " in line 10.  There is insufficient antecedent basis for this limitation in the claim..
Claims 12-13 are rendered indefinite for depending on Claim 11.
Response to Arguments
Applicant argues that the amendment obviates the indefinite language of claim 11. The examiner disagrees because claim 11 does not recite vaporizing step prior to the recycling step of the separated HCFC-244bb. 

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-13 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation greater than about 850°F (454°C), and the claim also recites from about 870°F (466°C) to about 1200°F (649°C) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4-13 are also rendered indefinite for depending on claim 1.
Claim 8 recites the limitation "catalytic surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, the limitation “forming a recycle stream and combining the recycle stream with the composition forming combined stream” renders the claim vague and indefinite. The composition of claim 1 that comprises HCFC-244bb has already been converted to product stream comprising HFO-1234yf by the dehydrochlorination method and thus it is unclear how the recycle stream is combined with the composition that has already been converted to a different product.
Claims 12-13 are also rendered indefinite for depending on claim 11.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8 and 10-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Patent number CN101913989B (CN’989, cited in Office Action 10/21/2021) in view of Patent application publication number US2012/0065437A1 (US’437, cited in Office Action 10/21/2021). The rejection has been set forth in the Office Action 01/13/2022 and is reiterated herein.
Regarding Claims 1 and 4, CN’989 teaches in Examples 2-4 ([0054], [0057], [0065], [0068] and [0076]) a process for making 2,3,3,3-tetrafluoropropene (HFO-1234yf), the process comprising providing a composition including 2-chloro-1,1,1,2-tetrafluoropropane (HCFC-244bb) to a reactor including a heater surface (externally heated tubular reactor) at a surface temperature greater than about 454°C (Example 2: 900°C, Example 3: 600°C, and Example 4: 750°C) and bringing the composition into contact with the heater surface for a contact time of less than 0.01 seconds (Example 2) and 0.5 seconds (Examples 3-4)  to dehydrochlorinate a portion of the HCFC-244bb to make HFO-1234yf.
Regarding Claim 5, CN’989 teaches in [0063], [0075] and [0075] that the purity of the obtained 1234yf is greater than 99.5%. This means that if any of 1,1,1,2-tetrafluoroethane is formed, it is present at 0.5% or less.
Regarding Claim 6, CN’989 teaches in a nonexemplified embodiment that the reaction is conducted at a residence time of 0.01 seconds to 60 seconds and preferably at a residence time of 0.1 seconds to 5 seconds ([0014] and [0018]).
Regarding Claims 7 and 8, CN’989 is silent that the heater surface includes a catalytic surface, however the instant specification and instant claim 8 defines that the catalytic surface includes electroless nickel, nickel, stainless steel, nickel-copper alloy, nickel-chromium-iron alloy, nickel-chromium alloy, nickel-chromium- molybdenum, or combinations thereof and since CN’989 teaches that the heated tubular reactor is  nickel and thus the material in the reference necessarily acts as a catalytic surface.
	Regarding Claim 10, CN’989 teaches that 244bb is preheated to a temperature of 200 to 300°C ([0012]). The claimed temperature, 302 to 649°C, neither overlaps nor lies inside that of CN’989 but is merely close. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close in the absence of unexpected results or criticality.
	Regarding Claim 11, CN’989 teaches in [0031] that the crude product obtained is separated by rectification to obtain a top fraction comprising HCl and 1234yf and bottom fraction comprising 244bb, and further separating HCl from 1234yf. CN’989 further teaches in [0034] that 244bb is recycled.
	Regarding Claim 12, CN’989 teaches in [0063], [0075] and [0075] that the purity of the obtained 1234yf is greater than 99.5%.

	Regarding Claim 1, CN’989 fails to teach that the starting composition comprises at least 96 wt% of 244bb. However US’437 teaches that HCFC-244bb at a purity of at least 99.5% by weight can be obtained ([0042]). Accordingly, a skilled artisan would have been motivated to use the pure form of HCFC-244bb of US’437 in the process of CN’989 with a reasonable expectation of success in obtaining 1234yf at optimal yield.

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for making 2,3,3,3-tetrafluoropropene (HFO- 1234yf), the process comprising: providing a composition including at least 96 wt.% 2-chloro-1,1,1,2-tetrafluoropropane (HCFC-244bb) to a reactor including a heater surface at a surface temperature greater than about 850°F (454°C); and, bringing the composition into contact with the heater surface for a contact time of less than 10 seconds to dehydrochlorinate a portion of the HCFC-244bb to make HFO-1234yf in view of CN’989 and US’437.

Response to Arguments
	Applicant argues that CN’989 requires a diluent gas to inhibit coking whereas the instant disclosure does not depend on the presence of a diluent. Applicant argues that the introduction of diluents make the separation of the desired 1234yf difficult and that water vapor will cause corrosion.
	These arguments have not been found persuasive because Applicant is arguing limitations which are not claimed. Applicant appears to be arguing the teachings of CN’989 which are not claimed but presented in the instant disclosure. The instant claims do not exclude the use of diluents. Furthermore, the transitional term of the instant claim “comprising” is open-ended and does not exclude additional, unrecited elements or method steps, including the presence of unrecited diluent of CN’989 in the dehydrochlorination reactor.

	Applicant further argues that the instant invention produces 1234yf at high selectivity in view of Examples 1-3 of the instant specification (table) compared to the selectivities in CN’989.
	The examiner disagrees. Firstly, the GC data in the table of the specification are not produced solely according to the process of claim 1. Even though these examples are drawn to the production of 1234yf by the dehydrochlorination process of 244bb, purification process is further conducted in these examples to obtain product stream comprising mainly 1234yf after separation of HCl. Thus, the GC data is the composition of the product stream after the separation of HCl.  Moreover, the weight percent of each components (including 1234yf) in the table of the specification are not selectivities but weight percent of each component in the product stream after the purification process. Hence, the process of claim 1 without the purification methods of examples 1-3, does not produce the high selectivities as Applicant argues. Lastly it is noted that the examples in CN’989 produce 1234yf at greater than 99.5% after rectification, which are comparable to the GC of the table in the instant specification.
	
	In view of the foregoing, the 103 rejection has been maintained.


Claims 1, 5-8 and 10-12 stand rejected under 35 U.S.C. 103 as being unpatentable over International publication number WO2017066603A1 (WO’603, cited in IDS 12/04/2020) in view of Patent application publication number US2012/0065437A1 (US’437, cited in Office Action 10/21/2021). The rejection has been set forth in the Office Action 01/13/2022 and is reiterated herein. NOTE: Applicant did not present any arguments with respect to this rejection in the Remarks 04/11/2022.
Regarding Claim 1, WO’603 teaches a process for making 2,3,3,3-tetrafluoropropene (HFO-1234yf), the process comprising providing a composition including 2-chloro-1,1,1,2-tetrafluoropropane (HCFC-244bb) to a reactor including a heater surface at a surface temperature of about 450°C to about 480°C ([004] and [006]-[007]).
Regarding Claims 7 and 8, WO’603 that the heater surface includes a catalytic surface ([0011]) that includes electroless nickel, nickel, stainless steel, Monel® alloys, Inconel® alloys, Incoloy® alloys, Hastelloy® alloys or combinations thereof. Monel® alloys, Inconel® alloys, Incoloy® alloys and Hastelloy® alloys are known to skilled artisan to comprise nickel-copper alloy, nickel-chromium alloy, nickel-chromium-iron alloy, and nickel-chromium-molybdenum, respectively. 
	Regarding Claim 10, WO’603 teaches that 244bb is preheated to a temperature of from about 450° to about 480° C ([0020]).
	Regarding Claim 11, WO’603 teaches in [0024] that the crude product obtained is separated by distillation to obtain a stream comprising HCl and 1234yf and another stream comprising 244bb, and further separating HCl from 1234yf. WO’603 further teaches in [0024] that 244bb is recycled.
	Regarding Claims 5 and 12, the specification describes in [0008] that 1234yf with a purity of greater than 99.1 wt% and 1234yf that includes 1,1,1,2-tetrafluoroethane at a concentration less than 0.1 wt. % on an HCFC-244bb-free basis are obtained by performing the following purification process:

    PNG
    media_image1.png
    191
    632
    media_image1.png
    Greyscale

WO’603 teaches in Table 1 selectivity to 1234yf and others of ≥ 98.5% and ≤ 1.5%, respectively and in Table 3 of ≥ 99.3% and ≤ 0.7 %, respectively. Furthermore WO’603 teaches the same purification process in [0024] as described in the instant specification and hence purifying the above product compositions using the purification process set forth in [0024] of WO’603, a skilled artisan would have a reasonable expectation of success in obtaining 1234yf that includes 1,1,1,2-tetrafluoroethane at a concentration less than 0.1 wt. % on an HCFC-244bb-free basis and with a purity of greater than 99.1 wt%.  
	Regarding Claims 1 and 6, WO’603 fails to teach bringing the composition comprising 244bb into contact with the heater surface for a contact time of less than 10 seconds or from 0.1 seconds to 9 seconds. However, since WO’603 teaches the same reactor (having heater surface) as instantly claimed to conduct the same process in obtaining 1234yf from 244bb by contacting 244bb with the heater surface to conduct dehydrochlorination process, the process of conducting the dehydrochlorination process by contacting 244bb with the heater surface at the claimed contact time of less than 10 seconds or from 0.1 seconds to 9 seconds is presumed to be inherent or obvious function of WO’603’s reactor. See MPEP 2112:
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims.
	
Regarding Claim 1, WO’603 fails to teach that the starting composition comprises at least 96 wt% of 244bb. However US’437 teaches that HCFC-244bb at a purity of at least 99.5% by weight can be obtained ([0042]). Accordingly, a skilled artisan would have been motivated to use the pure form of HCFC-244bb of US’437 in the process of WO’603 with a reasonable expectation of success in obtaining 1234yf at optimal yield.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a process for making 2,3,3,3-tetrafluoropropene (HFO- 1234yf), the process comprising: providing a composition including at least 96 wt.% 2-chloro-1,1,1,2-tetrafluoropropane (HCFC-244bb) to a reactor including a heater surface at a surface temperature greater than about 850°F (454°C); and, bringing the composition into contact with the heater surface for a contact time of less than 10 seconds to dehydrochlorinate a portion of the HCFC-244bb to make HFO-1234yf in view of WO’603 and US’437.


Allowable Subject Matter
The subject matter of Claim 13 appears to be free of prior art. The closest prior art references have been set forth above. Furthermore, WO’603 teaches that prior to conducting the dehydrochlorination process, the composition comprising 244bb is vaporized and that the vaporizer is heated using steam or other suitable media e.g. electrically heated ([0020]). However the closest prior art references fail to teach or suggest wherein heating the vaporized composition includes exchanging heat between the vaporized composition and the 1234yf and 244bb from the reactor before providing the 1234yf and 244bb to the distillation column.

Conclusion
Claims 1 and 4-13 stand rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622